Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of
August 25, 2008, by and among New Century Equity Holdings Corp., a Delaware
corporation (including any successor thereto, the “Company”) and Dieter Esch
(“Esch”), Lorex Investments AG (“Lorex”), Brad Krassner (“Krassner”) and the
Krassner Family Investments, L.P. (the “Krassner L.P.”) (each of Esch, Lorex,
Krassner and the Krassner L.P., a “Selling Shareholder” and, collectively, the
“Selling Shareholders”) and Sean Patterson (“Sean Patterson”).
 
R E C I T A L S:
 
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Selling Shareholders, together with the Company, Wilhelmina International, Ltd.
(“Wilhelmina International”) and certain entities affiliated with Wilhelmina
International, are entering into an Agreement (the “Purchase Agreement”), which
Purchase Agreement provides, among other things, for the sale of the outstanding
equity interests of certain Wilhelmina International affiliated entities to New
Century;
 
WHEREAS, pursuant to the terms of the Purchase Agreement, upon the Closing the
Selling Shareholders will be beneficial owners of shares of common stock, par
value $.01 per share, of the Company (the “Common Stock”, and shares of Common
Stock issued to Selling Stockholders under the Purchase Agreement, the “Seller
NCEH Shares”);
 
WHEREAS, as a condition to their willingness to enter into the Purchase
Agreement, the Selling Shareholders have required that certain matters be agreed
and set forth herein; and
 
WHEREAS, this Agreement shall become effective upon, and only upon, the
effectiveness of the Closing under the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:
 
Article 1
DEFINITIONS
 
Capitalized terms used but not defined herein shall have the respective meanings
given to them in the Purchase Agreement.
 
As used herein, the following terms shall have the following respective
meanings:
 
1.1           “Commission” shall mean the U.S. Securities and Exchange
Commission or any other successor federal agency at the time administering the
Securities Act.
 
1.2           “Common Stock” shall have the meaning set forth in the Recitals.
 

--------------------------------------------------------------------------------


 
1.3           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar federal statute and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.
 
1.4           “Holders” shall mean and include a Selling Shareholder and any
Affiliated permitted transferee thereof who holds Registrable Securities of
record.
 
1.5           “Priority Securities” shall mean (1) Registrable Securities and
(2) shares of Common Stock or other securities subject to contractual
registration rights (other than pursuant to this Agreement) of stockholders of
the Company similar to the rights of the Selling Shareholders.
 
1.6           “Register,” “registered” and “registration” refer to a
registration effected by preparing and filing with the Commission a registration
statement in compliance with the Securities Act, and the declaration or ordering
by the Commission of the effectiveness of such registration statement.
 
1.7           “Registrable Securities” means any and all shares of Common Stock
(i) that were issued to  the Selling Shareholders or Patterson in connection
with the Closing and (ii) issued or issuable with respect to the Common Stock
referred to in clause (i) above upon any stock split, stock dividend,
recapitalization, reclassification, exchange, merger or other similar event;
provided that Registrable Securities shall exclude any and all Seller Restricted
Shares (as defined in the Purchase Agreement) until such time as such shares
shall have been released to the relevant Selling Shareholder without restriction
pursuant to the terms of the Escrow Agreement.  The term “Registrable
Securities” shall also exclude in all cases, however, such shares of Common
Stock (i) following their sale by a Holder to the public pursuant to a
registered offering or pursuant to Rule 144 or (ii) sold in a private
transaction in which the Holder’s registration rights under this Agreement are
not assigned.
 
1.8           “Registration Expenses” shall mean all reasonable and customary
expenses incurred by the Company in complying with Articles 2, 3 and 5 hereof,
including, without limitation, all registration, qualification and Commission,
National Association of Securities Dealers, Inc., stock exchange and other
filing fees, printing expenses, duplication expenses relating to copies of any
registration statement or prospectus delivered to any Holders, escrow fees, fees
and disbursements of legal counsel for the Company, fees and disbursements of
the Company’s accountants and blue sky fees and expenses.  Registration Expenses
shall be distinct from Selling Expenses.
 
1.9           “Rule 144” shall mean Rule 144 under the Securities Act or any
other successor rule or regulation then in effect.
 
1.10           “Securities Act” shall mean the Securities Act of 1933, as
amended, or any successor federal statute and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.
 
-2-

--------------------------------------------------------------------------------


 
1.11           “Selling Expenses” shall mean all underwriting, selling broker or
dealer manager fees, discounts and selling commissions applicable to the
Registrable Securities registered on behalf of the Holders.
 
Article 2
REQUIRED REGISTRATION
 
2.1           Request for Registration.
 
(a)           At any time following the one year anniversary of the Closing
Date, Esch or Krassner may make a written request to the Company to file a
registration statement under the Securities Act covering all or part of the
Registrable Securities then held by such Selling Shareholder and his respective
Affiliates.  No later than 30 days following its receipt of such written request
(the “Demand Registration Filing Date”), the Company will prepare and file with
the Commission a registration statement under the Securities Act covering all of
the Registrable Securities requested to be included therein, and the Company
will use its commercially reasonable efforts to obtain the effectiveness of such
registration as soon as practicable as would permit or facilitate the resale and
distribution of all securities requested to be registered.  If, however, the
Company shall furnish to the requesting Selling Shareholder a certificate signed
by the Chief Executive Officer (or the Chairman of the Board of Directors) of
the Company prior to the Demand Registration Filing Date stating that, in the
good faith judgment of the Board of Directors of the Company, it would be
seriously detrimental to the Company and its shareholders (and/or such
applicable transaction) for such registration statement to be filed by reason of
a material pending transaction (including a financing transaction, whether a
primary or resale distribution) or the Company has determined in good faith,
after consultation with outside counsel, that the filing of a registration
request would require the disclosure of material information which the Company
has a bona fide business purpose for preserving as confidential, then the
Company shall have the right to defer such filing for a period of not more than
90 days after the Demand Registration Filing Date.  Such registration statement
shall contain (unless the requesting Selling Shareholder hereunder otherwise
directs) substantially the “Plan of Distribution” attached hereto as Annex
A.  Subject to the provisions of Section 2.1(b), the requesting Selling
Shareholder may revoke any registration request made pursuant to this Section
2.1(a) and/or withdraw securities from an applicable registration.
 
(b)           Notwithstanding anything to the contrary:
 
(i)           a registration shall be deemed to have been effected (and demand
right therefore exercised pursuant to Section 2.1(a)) if the applicable
registration has become effective, unless it results in a (A) Limited
Registration (as defined in Section 2.2(c)) or (B)  a Failed Registration (as
defined below);
 
(ii)            the Company shall be obligated to effect only one (1)
registration pursuant to Section 2.1(a) requested by Krassner and only (1)
registration pursuant to Section 2.1(a) requested by Esch; provided that if any
registration is commenced pursuant to this Section 2.1 and is not consummated
due to the revocation of the initial request by Krassner or Esch, as applicable,
at least ten (10) business days prior to the anticipated effective date of the
relevant registration (such revocation of a registration request not to occur
more than one time in the case of each of Krassner and Esch) (a “Failed
Registration”), such Failed Registration shall not be deemed to constitute a
registration under this Section 2.1 and the relevant requesting Selling
Shareholder shall retain his one (1) demand right pursuant to this Section 2.1
(it being understood that, subject to Section 2.1(b)(i), a demand right shall
have been deemed exercised in the event of any other revocation of registration
request under this Section 2.1); and
 
-3-

--------------------------------------------------------------------------------


 
(iii)           without limiting the provisions of clauses (i) and (ii), the
Company shall be obligated to effect only one (1) registration pursuant to this
Section 2.1 (whether requested by Esch or Krassner) in any nine (9) month period
(i.e., the Company shall have no obligation to file a registration statement at
the request of a Selling Shareholder until nine (9) months have elapsed
following the effectiveness of any prior registration of the Company).
 
2.2           Underwriting.
 
(a)           The resale distribution of the Registrable Securities covered by
the registration statements referred to in Section 2.1 above shall be effected
by means of the method of distribution reasonably selected by the shareholder
participants holding a majority in interest of the Priority Securities that have
been properly elected to be included in the relevant registration (the “Majority
in Interest”).  Subject to the foregoing, the Majority in Interest may also
change the resale distribution method from time to time (subject to amendment of
the registration statement at the expense of the relevant shareholder
participants as required to describe such changes).  If such distribution is
effected by means of an underwriting, the right of any Holder to registration
pursuant to this Article 2 shall be conditioned upon such Holder’s participation
in such underwriting and the inclusion of such Holder’s Registrable Securities
in the underwriting to the extent provided herein.  Notwithstanding anything to
the contrary, no registration requested pursuant to Section 2.1 shall be
effected by means of an underwriting unless the anticipated gross proceeds from
such underwritten transaction exceed $12,500,000 (twelve million five hundred
thousand dollars).
 
(b)           If such distribution is effected by means of an underwriting, the
Company (together with Esch and/or Krassner, as applicable, and their respective
Affiliates, if either is proposing to distribute securities held by him or his
Affiliates through such underwriting) shall enter into an underwriting agreement
in customary form with a managing underwriter of regional or national recognized
standing selected for such underwriting by a Majority in Interest and approved
by the Company (such consent not to be unreasonably withheld); provided,
however, that the liability of each Holder thereunder shall in no event exceed
an amount equal to the net proceeds from the offering received by such Holder
and his Affiliates.
 
(c)           Notwithstanding any other provision of this Article 2, if the
managing underwriter determines that marketing factors require a limitation of
the number of shares to be underwritten, the Company shall so advise all Holders
of Registrable Securities, and the number of shares of securities to be included
in the underwriting shall be allocated (i) first, among the holders of Priority
Securities, pro rata according to the number of Priority Securities that have
been properly elected to be included in the relevant registration , and (ii)
second, in the event that the number of shares that the managing underwriter
believes may be underwritten has not been reached pursuant to (i), pro rata
according to the number of other securities offered to be included in such
underwriting.  Subject to the foregoing, primary shares may be included in any
registration requested pursuant to Section 2.1.
 
-4-

--------------------------------------------------------------------------------


 
(d)            In the event that, as a result of the “cutback” provisions of
Section 2.2(c), a Selling Shareholder making a “demand” request pursuant to
Section 2.1 is unable to register more than sixty six and two-thirds percent (66
2/3%) of the Registrable Securities which such Selling Shareholder has properly
requested to be registered pursuant to such demand in accordance with the
provisions of this Agreement (such limited registration, a “Limited
Registration”), then the requesting Holder shall not be deemed to have made such
“demand” request and, notwithstanding the effectiveness of the applicable
registration, shall preserve its one “demand” right for later use for purposes
of Section 2.1, subject in all cases to the provisions of this Agreement.
 
(e)           For the avoidance of doubt, Holders holding vested options or
restricted shares of Common Stock (including any Seller Restricted Shares) may
not include such securities in any demand registration under this Article 2 (and
shall not exercise demand rights with respect thereto or request their inclusion
effective as of a later date) until such time as the underlying shares of Common
Stock are held directly and without restriction.
 


 
Article 3
COMPANY REGISTRATION
 
3.1           Notice of Registration to Selling Shareholders.  If at any time or
from time to time from and after the date hereof and ending on the eighth
anniversary of the date hereof, the Company shall determine to register any of
its securities, either for its own account or the account of any security holder
or holders, other than (i) a registration relating solely to employee benefit
plans on Form S-8 (or any successor form) or relating to a dividend reinvestment
plan, stock option plan or other compensation plan, (ii) a registration on Form
S-4 (or any successor form) or other registration in connection with mergers,
acquisitions, exchange offers or similar transactions, (iii) a registration on
any form that does not permit secondary sales or (iv) a registration relating
solely to a  subscription offering or a rights offering, the Company will:
 
(a)           promptly give to Esch and Krassner written notice thereof; and
 
(b)           include in such registration (and any related qualification under
blue sky laws or other compliance), and in any underwriting involved therein,
all of the Registrable Securities specified in a written request, made within 15
days after receipt of such written notice from the Company described in Section
3.1(a), by Esch and  Krassner (on their own behalf and on behalf of their
respective Affiliates), but only to the extent that the original issuance or
resale distribution of such Registrable Securities is not already covered by an
effective registration statement under Article 2 above.
 
-5-

--------------------------------------------------------------------------------


 
3.2           Underwriting.
 
(a)           If the registration of which the Company gives notice is for an
offering involving an underwriting, the Company shall so advise the Selling
Shareholders as part of the written notice given pursuant to Section 3.1(a).  In
such event, the right of the Selling Shareholders to registration pursuant to
this Article 3 shall be conditioned upon a Selling Shareholder’s participation
in such underwriting and the inclusion of such Selling Shareholder’s Registrable
Securities in the underwriting to the extent provided herein.  Esch and
Krassner, as applicable, together with any participating Affiliates (and
together with the Company), shall enter into an underwriting agreement in
customary form with the managing underwriter selected for such underwriting
solely by the Company; provided, however, that the liability of a Selling
Shareholder thereunder shall in no event exceed the lesser of (i) the Selling
Shareholder’s pro-rata portion of the liability based on the Selling
Shareholder’s shares sold in the offering as compared to the total number of
shares sold in the offering, and (ii) an amount equal to the net proceeds from
the offering received by such Selling Shareholder and his Affiliates.
 
(b)           Notwithstanding any other provision of this Article 3, if the
managing underwriter determines that marketing factors require a limitation of
the number of shares to be underwritten, the Company shall so advise the Selling
Shareholders, and the number of shares of Common Stock to be included in such
registration shall be allocated as follows:  (i) first, for the account of the
Company, all shares of Common Stock proposed to be sold by the Company; and (ii)
second, for the account of any Selling Shareholders and any other shareholders
of the Company participating in such registration who have contractual rights to
be included in such registration similar to the rights of the Selling
Shareholders, the number of shares of Common Stock requested to be included in
the registration by such Selling Shareholders and such other shareholders in
proportion, as nearly as practicable, to the respective number of shares that
are proposed to be offered and sold by the Selling Shareholders and such other
shareholders at the time of filing the registration statement; provided that, if
the Company is effecting a registration pursuant to a demand request of a
shareholder other than a Selling Shareholder, clause (i) of this subsection
shall be deemed to cover the shares of Common Stock proposed to be sold by such
other shareholder and clause (ii) of this subsection shall include, on a basis
pari passu with any shareholders who have contractual rights to be included in
such registration similar to the rights of the Selling Shareholders, any shares
proposed to be sold by the Company.   No Registrable Securities or other shares
of Common Stock excluded from the underwriting in this Article 3 by reason of
the underwriters’ marketing limitation shall be included in such registration.
 
(c)           If a participating Selling Shareholder disapproves of the terms of
any underwriting under this Article 3, such Selling Shareholder exercising
rights pursuant to this Article 3 may elect to withdraw therefrom by written
notice to the Company and the managing underwriter.  Any securities excluded or
withdrawn from such underwriting shall be withdrawn from such registration;
provided that the Company may determine, at its election, to  increase, on a pro
rata basis for the securities of shareholders then included in the registration
(giving effect to the withdrawal), the number of shares of the other
shareholders participating in the registration.
 
(d)           The Company shall have the right to terminate or withdraw any
registration initiated by the Company under this Article 3 prior to the
effectiveness of such registration, whether or not a Selling Shareholder has
elected to include Registrable Securities in such registration; provided that a
Selling Shareholder shall have the right to convert such registration into a
demand registration covered by Section 2.1 hereof.
 
-6-

--------------------------------------------------------------------------------


 
(e)           For the avoidance of doubt, Holders holding vested options or
restricted shares of Common Stock (including any Seller Restricted Shares) may
not include such securities in any piggyback registration under this Article 3
(and shall not exercise piggyback rights with respect thereto or request their
inclusion as of a later date) until such time as the underlying shares of Common
Stock are held directly and without restriction.
 
(f)           Patterson (and Derek Fromm, to the extent he becomes the owner of
any Registrable Securities) shall have “piggyback” rights under this Article 3
commensurate with (and subject to the same limitations and restrictions) as the
rights of the Selling Shareholders with respect to Registrable Securities held
by Patterson.  Patterson shall be deemed a “Holder” for purposes of Article 4, 5
and 6 to the extent he participates any registration by virtue of such rights.

 
Article 4
EXPENSES OF REGISTRATION
 
All Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Articles 2, 3 and 5 hereof, the
reasonable fees of one counsel for the Holders of Registrable Securities (up to
a maximum of $10,000) in the case of a registration in which a Holder
participates and any other similar out of pocket expenses incurred by any Holder
or Holders pursuant to any applicable underwriting agreement in connection with
a registration hereunder shall, in each case, be borne by the Company.  All
Selling Expenses relating to Registrable Securities registered on behalf of a
Holder shall be borne by such Holder.
 
Article 5
REGISTRATION PROCEDURES
 
(a)           In the case of each registration effected by the Company pursuant
to this Agreement, the Company will keep each Holder advised in writing as to
the initiation of each registration and as to the completion thereof.  The
Company agrees to use its commercially reasonable efforts to effect or cause
such registration to permit the sale of the Registrable Securities covered
thereby by the Holders thereof in accordance with the intended method or methods
of distribution thereof described in such registration statement.  In connection
with any registration of any Registrable Securities, the Company shall:
 
(i)           prepare and file with the Commission a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective;
 
(ii)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus included therein
as may be necessary to effect and maintain the effectiveness of such
registration statement pursuant to the applicable rules and regulations of the
Commission and the instructions applicable to the form of such registration
statement (provided, however, that the Company shall not be obliged to maintain
the effectiveness of such registration statement longer than through the earlier
of (A) six months following the effective date of such registration statement
and (B) such time as all Registrable Securities registered thereunder have been
sold pursuant to such registration statement), and furnish to the Holders of the
Registrable Securities covered thereby copies of any such supplement or
amendment prior to its use and/or filing with the Commission;
 
-7-

--------------------------------------------------------------------------------


 
(iii)           promptly notify the Holders whose Registrable Securities are to
be included in a registration statement hereunder, the sales or placement agent,
if any, therefor and the managing underwriter of the securities being sold, and
confirm such advice in writing, (A) when such registration statement or the
prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed and, with respect to such registration
statement or any post-effective amendment, when the same has become effective,
(B) of the issuance by the Commission of any stop order suspending the
effectiveness of such registration statement or the initiation of any
proceedings for that purpose, (C) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (D) of any request by the
Commission for any amendment or supplement to a registration statement or
related prospectus or related information or (E) if, at any time when a
prospectus is required to be delivered under the Securities Act, such
registration statement or prospectus, or any document incorporated by reference
in any of the foregoing, contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances under
which they were made.  In the case of clause (E), the Company shall promptly
prepare a supplement or amendment to such registration statement to correct such
untrue statement or omission;
 
(iv)           use its commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of such registration statement or any
post-effective amendment thereto or of any order suspending or preventing the
use of any related prospectus or suspending the qualification of any Registrable
Securities included in such registration statement for sale in any jurisdiction
at the earliest practicable date;
 
(v)           furnish to each Holder of Registrable Securities to be included in
such registration statement hereunder, each placement or sales agent, if any,
therefor and each underwriter, if any, thereof, without charge, a conformed copy
of such registration statement and any amendment and supplement thereto (in each
case including all exhibits and documents incorporated by reference) and such
number of copies of the prospectus included in such registration statement
(including each preliminary prospectus, any summary prospectus and any free
writing prospectus), and any amendment or supplement thereto, as such Holder,
agent, if any, and underwriter, if any, may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Holder,
sold by such agent or underwritten by such underwriter and to permit such
Holder, agent and underwriter to satisfy the prospectus delivery requirements of
the Securities Act;
 
-8-

--------------------------------------------------------------------------------


 
(vi)           use its commercially reasonable efforts to (A) register or
qualify the Registrable Securities to be included in such registration statement
under such other securities laws or blue sky laws of such states of the United
States or the District of Columbia as may be reasonably requested by the Holders
of a majority of such Registrable Securities participating in such registration,
each placement or sales agent, if any, therefor or the managing underwriter, if
any, thereof, (B) keep such registrations or qualifications in effect and comply
with such laws at all times during the period described in Section 5(a)(ii)
above, and (C) take any and all such actions as may be reasonably necessary to
enable such Holder, agent, if any, and underwriter, if any, to consummate the
disposition in such jurisdictions of such Registrable Securities; provided,
however, that in order to fulfill the foregoing obligations under this Section
5(a)(vi), the Company shall not (unless otherwise required to do so in any
jurisdiction) be required to (1) qualify generally to do business as a foreign
company or a broker-dealer, (2) execute a general consent to service of process
or (3) subject itself to taxation;
 
(vii)           furnish, at the request of the Holders of a majority of such
Registrable Securities participating in such registration, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, or, if such securities are not
being sold through underwriters, on the date that the registration statement
with respect to such securities becomes effective, (i) an opinion, dated as of
such date, of counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering and reasonably satisfactory to a majority in
interest of the Holders, addressed to the underwriters, if any, and to such
Holders and (ii) a letter, dated as of such date, from the independent certified
public accountants of the Company, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering and reasonably satisfactory to a majority in interest of the
Holders, addressed to the underwriters, if any, and, if permitted by applicable
accounting standards, to such Holders; and
 
(viii)         otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission in connection with any
registration hereunder.
 
(b)           The Company may require each Holder of Registrable Securities as
to which any registration is being effected to furnish in writing to the Company
such information regarding such Holder and such Holder’s method of distribution
of such Registrable Securities as the Company may from time to time reasonably
request or as is required to be included in any registration statement filed
pursuant to the terms of this Agreement.  Each such Holder agrees to notify the
Company as promptly as practicable of any inaccuracy or change in information
previously furnished by such Holder to the Company or of the occurrence of any
event as a result of which any prospectus relating to such registration contains
an untrue statement of a material fact regarding such Holder or the distribution
of such Registrable Securities or omits to state any material fact regarding
such Holder or the distribution of such Registrable Securities required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were made, and promptly to furnish
to the Company any additional information required to correct and update any
previously furnished information or required so that such prospectus shall not
contain, with respect to such Holder or the distribution of such Registrable
Securities, an untrue statement or a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances under which they were made.
 
-9-

--------------------------------------------------------------------------------


 
(c)           Each of the Holders shall comply with the provisions of the
Securities Act with respect to disposition of the Registrable Securities to be
included in any registration statement filed by the Company.
 
(d)           Notwithstanding anything to the contrary, in connection with any
offering of securities of the Company (including without limitation any offering
contemplated by Article 2 or Article 3 of this Agreement), each Holder agrees
that if such shareholder’s Registrable Securities are included in the applicable
registration, it will consent and agree to comply with any “hold back”
restriction relating to shares of Common Stock or any other securities of the
Company then owned by such Holder (and his controlled Affiliates), that may be
reasonably requested by the underwriter(s) or placement or other selling
agent(s) of such offering, not to exceed one hundred eighty (180) days,
provided, however, that such Selling Shareholder need not enter into any such
arrangement unless each of the Company’s principal officers and its directors
and Newcastle Partners, L.P. (and their controlled Affiliates, if any) enter
into agreements that contain substantially the same “hold back” restrictions
and/or agreements (it being understood that this proviso shall not apply if a
board designee of a Selling Shareholder refuses to enter into such
arrangement).  Without limitation to the foregoing, each Holder shall, upon the
request of such underwriter(s) or agent(s), agree not to effect any public sale
or distribution, including any sale pursuant to Rule 144, of any Registrable
Securities, and not effect any such public sale or distribution of any other
equity security of the Company or of any security convertible into or
exchangeable or exercisable for any equity security of the Company (in each
case, other than as part of such underwritten public offering) during the thirty
days prior to, and during the one hundred eighty (180) day period beginning on,
the effective date of such registration statement.
 
Article 6
INDEMNIFICATION
 
6.1           The Company will indemnify each Holder, each of its officers,
directors, partners and affiliates, such Holder’s legal counsel and independent
accountants, if any, each person controlling such Holder within the meaning of
Section 15 of the Securities Act, each underwriter, if any, and each person who
controls any underwriter within the meaning of Section 15 of the Securities Act
against all claims, losses, damages, liabilities and expenses (including
reasonable attorney fees)(or actions in respect thereof), including any of the
foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any registration statement or prospectus, or any
amendment or supplement thereto, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by the Company of any rule
or regulation promulgated under the Securities Act or any state securities laws
applicable to the Company and relating to action or inaction by the Company in
connection with any such registration, qualification or compliance, and will
reimburse each such Holder, each of its officers, directors and partners, such
Holder’s legal counsel and independent accountants, each such underwriter and
each person who controls any such underwriter for any legal and other expenses
reasonably incurred in connection with investigating, preparing or defending any
such claim, loss, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such expense,
claim, loss, damage, liability or action arises out of or is based on any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by such
Holder expressly for use in such registration statement or prospectus, or any
amendment or supplement thereto.
 
-10-

--------------------------------------------------------------------------------


 
6.2           Each Holder (and Esch and Krassner, as the case may be, on behalf
of his affiliated Holders) will, if Registrable Securities held by such Holder
are included in the securities as to which such registration, qualification or
compliance is being effected, severally indemnify the Company, each of its
directors, officers, partners and Affiliates, their respective legal counsel and
independent accountants, each underwriter, if any, of the Company’s securities
covered by such a registration statement, each person who controls the Company
or such underwriter within the meaning of Section 15 of the Securities Act, and
each other such Holder, each of its officers, directors, partners, legal counsel
and independent accountants, if any, and each person controlling such Holder
within the meaning of Section 15 of the Securities Act, against all claims,
losses, damages, liabilities and expenses (including reasonable attorney fees)
(or actions in respect thereof), including any of the foregoing incurred in
settlement of any litigation, commenced or threatened, arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any such registration statement or prospectus, or any amendment or
supplement thereto, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Company, such Holders, such
directors, officers, partners, legal counsel, independent accountants,
underwriters and control persons for any legal and other expenses reasonably
incurred in connection with investigating, preparing or defending any such
claim, loss, damage, liability or action, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement or
prospectus or amendment or supplement in reliance upon and in conformity with
written information furnished to the Company by such Holder (or Esch and/or
Krassner on behalf thereof) regarding such Holder and/or such Holder’s method of
distribution expressly for use in such registration statement or prospectus, or
any amendment or supplement thereto; provided, however, that the obligations of
each Holder (and Esch and/or Krassner, as applicable, on behalf thereof)
hereunder shall be limited to an amount equal to the net proceeds to such Holder
and of Registrable Securities sold pursuant to such registration statement.
 
6.3           Each party entitled to indemnification under this Article 6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld, conditioned or delayed).  The Indemnified Party may participate in
such defense at such party’s expense; provided, however, that the Indemnifying
Party shall bear the expense of such defense of the Indemnified Party if
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicts of interest.  The failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Agreement, unless and only to the extent such failure
is materially prejudicial to the ability of the Indemnifying Party to defend the
action.  No Indemnifying Party, in the defense of any such claim or litigation,
shall, except with the consent of each Indemnified Party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect of such claim or
litigation.
 
-11-

--------------------------------------------------------------------------------


 
6.4           If the indemnification provided for in Section 6.1 or 6.2 is
unavailable or insufficient to hold harmless an Indemnified Party, then each
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party as a result of the expenses, claims, losses, damages or
liabilities (or actions or proceedings in respect thereof) referred to in
Section 6.1 or 6.2, in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Holders of Registrable Securities
(or Esch and/or Krassner, as applicable, on behalf of affiliated Holders) on the
other hand in connection with statements or omissions which resulted in such
expenses, claims, losses, damages or liabilities (or actions or proceedings in
respect thereof), as well as any other relevant equitable considerations.  The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Holders of Registrable Securities (or Esch and/or Krassner, as
applicable, on behalf of affiliated Holders) and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.  The parties hereto agree that it would not be
just and equitable if contributions pursuant to this Section 6.4 were to be
determined by pro rata allocation (even if all Holders of Registrable Securities
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in the first sentence of this Section 6.4.  The amount paid by an Indemnified
Party as a result of the expenses, claims, losses, damages or liabilities (or
actions or proceedings in respect thereof) referred to in the first sentence of
this Section 6.4 shall be deemed to include any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any claim, action or proceeding which is the subject of this
Section 6.4.  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The obligations of Holders of Registrable Securities (or
Esch and/or Krassner, as applicable, on behalf of affiliated Holders) to
contribute pursuant to this Section 6.4 shall be several in proportion to the
respective amount of Registrable Securities sold by them and their Affiliates
pursuant to a registration statement, and shall be limited to an amount equal to
the net proceeds to each such Holder of Registrable Securities and his
Affiliates sold pursuant to such registration statement.
 
-12-

--------------------------------------------------------------------------------


 
Article 7
RULE 144 REPORTING
 
With a view to making available the benefits of certain rules and regulations of
the Commission that may at any time permit the sale of securities of the Company
to the public without registration, the Company agrees to use its commercially
reasonable efforts to (i) make and keep public information regarding the Company
available, as those terms are understood and defined in Rule 144, at all times
after the date hereof; and (ii) file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act, in each case until the earlier of (A) six months after such
date as all of the Registerable Securities may be resold pursuant to Rule 144 or
any other rule of similar effect or (B) such date as all of the Registerable
Securities shall have been sold by the Holders.
 
Article 8
TRANSFER OF REGISTRATION RIGHTS
 
The rights to cause the Company to register Registrable Securities under
Sections 2.1 and 2.2 of this Agreement, together with all related rights and
obligations, may be assigned by a Holder to an Affiliate of such Holder;
provided, however, that (A) the right to cause the Company to register
Registrable Securities under Section 2.1 may only be held by one person or
entity with respect to the Registrable Securities owned by him or it, (B) the
transferor shall furnish to the Company written notice of the name and address
of such transferee or assignee and the securities with respect to which such
registration rights are being assigned prior to such transfer and (C) such
transferee shall agree in writing to be subject to all applicable restrictions
set forth in this Agreement.  In each case, such rights may only be transferred
together with the underlying Registrable Securities in a transfer permitted by
the Securities Act and applicable state securities laws.  Subject to the
foregoing provision, any such permitted transferee or assignee shall be deemed a
Holder hereunder.
 
Article 9
MISCELLANEOUS
 
9.1           Governing Law; Forum.  The laws of the State of New York shall
govern the interpretation, validity and performance of the terms of this
Agreement, regardless of the law that might be applied under principles of
conflicts of law.  Each of the parties to this Agreement consents to submit to
the personal jurisdiction of any state or federal court sitting in the State of
New York, in any action or proceeding arising out of or relating to this
Agreement, agrees that all claims in respect of the action or proceeding may be
heard and determined in any such court, and agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. Each
of the parties to this Agreement agrees not to assert in any action or
proceeding arising out of relating to this Agreement that the venue is improper,
and waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives any bond, surety or other security that might
be required of any other party with respect thereto.  Each of the parties hereto
waives any right to request a trial by jury in any litigation with respect to
this Agreement and represents that counsel has been consulted specifically as to
this waiver.
 
-13-

--------------------------------------------------------------------------------


 
9.2           Effectiveness; Termination.
 
(a)           This Agreement shall become effective upon the Closing of the
transactions under the Purchase Agreement. In no event shall this Agreement be
effective, nor shall any rights or obligations hereunder apply, prior to the
Closing.
 
(b)           This Agreement and all rights and obligations hereunder (other
than Article 6 which shall survive) shall terminate upon the earlier of (a)
eight (8) years following the date hereof or (b) at such time as the Selling
Shareholders and their Affiliates no longer hold any Seller NCEH Shares.
 
9.3           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and assigns of each of the parties hereto and shall inure
to the benefit of and be binding upon each Holder of any Registrable Securities.
 
9.4           Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.
 
9.5           Notices. All notices, requests, consents and other communications
hereunder shall be made in writing and shall be deemed given (i) when made if
made by hand delivery, (ii) one business day after being deposited with an
overnight courier if made by courier guaranteeing overnight delivery, (iii) on
the date indicated on the notice of receipt if made by first-class mail, return
receipt requested or (iv) on the date of confirmation of receipt of transmission
by facsimile, addressed as follows:
 
(a)           if to the Company, at
 
New Century Equity Holdings Corp.
200 Crescent Court, Suite 1400
Dallas, Texas 75230
Facsimile: (214) 661-7475
Attention:  Chief Financial Officer


with a copy to:


Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Facsimile:  (212) 451-2222
Attention:  Steve Wolosky, Esq.


-14-

--------------------------------------------------------------------------------




(b)           if to a Holder, to the address reflected on the records of the
Company, or such other address or addresses as shall have been furnished in
writing by such party to the Company and to the other parties to this Agreement.
 
9.6           Severability.  The invalidity, illegality or unenforceability of
one or more of the provisions of this Agreement in any jurisdiction shall not
affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
this Agreement, including any such provision, in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.
 
9.7           Titles and Subtitles.  The titles of the articles, sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
9.8           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
constitute one instrument.
 
9.9           Amendment and Modification.  This Agreement may be amended,
modified or supplemented in any respect only by written agreement by the Company
and Holders representing at least a majority of the Registrable Securities,
voting together as a single class; provided, that no such amendment shall
unfairly discriminate against a particular Holder relative to the other
Holders.  Any action taken by the Holders, as provided in this Section 9.9,
shall bind all Holders.
 
-15-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have hereunto affixed their signatures.





 
NEW CENTURY EQUITY HOLDINGS CORP.
         
By:
/s/ Mark Schwarz    
Name:
Mark Schwarz    
Title:
Acting Chief Executive Officer                

 
/s/ Dieter Esch
 
Name:
Dieter Esch






 
LOREX INVESTMENTS AG
         
By:
/s/ Peter Marty     
Name:
Peter Marty     
Title:
Board of Directors                 

 
/s/ Brad Krassner
 
Name:
Brad Krassner






 
KRASSNER FAMILY INVESTMENTS, L.P
         
By:
/s/ Brad Krassner 
   
Name:
Brad Krassner 
   
Title:
General Partner                 

 
/s/ Sean Patterson
 
Name:
Sean Patterson

 
-16-

--------------------------------------------------------------------------------


 
ANNEX A
 
PLAN OF DISTRIBUTION
 
We are registering the shares offered by this prospectus on behalf of the
selling shareholders. The selling shareholders, which as used herein includes
donees, pledgees, transferees or other successors-in-interest selling shares of
common stock or interests in shares of common stock received after the date of
this prospectus from a selling shareholder as a gift, pledge, partnership
distribution or other transfer, may, from time to time, sell, transfer or
otherwise dispose of any or all of their shares of common stock or interests in
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions.  These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale or at negotiated prices.
 
The selling shareholders may use any one or more of the following methods when
disposing of shares or interests therein:
 
 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
 
·
block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 
 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
·
privately negotiated transactions;

 
 
·
short sales;

 
 
·
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
 
·
broker-dealers may agree with the selling shareholders to sell a specified
number of such shares at a stipulated price per share;

 
 
·
a combination of any such methods of sale; and

 
 
·
any other method permitted pursuant to applicable law.



The selling shareholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
shareholders to include the pledgee, transferee or other successors in interest
as selling shareholders under this prospectus.  The selling shareholders also
may transfer the shares of common stock in other circumstances, in which case
the transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
 
-17-

--------------------------------------------------------------------------------


 
In connection with the sale of our common stock or interests therein, the
selling shareholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
shareholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
shareholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
The aggregate proceeds to the selling shareholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling shareholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
 
The selling shareholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.
 
The selling shareholders and any broker-dealers that act in connection with the
sale of securities might be deemed to be “underwriters” within the meaning of
Section 2(11) of the Securities Act of 1933, and any commissions received by
such broker-dealers and any profit on the resale of the securities sold by them
while acting as principals might be deemed to be underwriting discounts or
commissions under the Securities Act of 1933.
 
To the extent required, the shares of our common stock to be sold, the names of
the selling shareholders, the respective purchase prices and public offering
prices, the names of any agent, dealer or underwriter, and any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
 
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
 
-18-

--------------------------------------------------------------------------------


 
We have advised the selling shareholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling shareholders and their Affiliates.  In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling shareholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act of
1933.  The selling shareholders may indemnify any broker-dealer that
participates in transactions involving the sale of the shares against certain
liabilities, including liabilities arising under the Securities Act.
 
We have agreed to indemnify the Selling shareholders against liabilities,
including liabilities under the Securities Act of 1933 and state securities
laws, relating to the registration of the shares offered by this prospectus.
 
We have agreed with the selling shareholders to keep the registration statement
that includes this prospectus effective until the earlier of (1) six months
following the effective date of registration statement and (2) such time as all
shares of common stock covered by this prospectus have been sold.
 
 
 
-19-

--------------------------------------------------------------------------------

 
 

